Citation Nr: 0122275	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured right femur, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of tuberculoma excision from the left lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 until 
October 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from May 2000 and 
September 2000 rating decisions of the Boston, Massachusetts 
Regional Office (RO) which denied increased ratings for the 
service-connected right femur fracture residuals and 
residuals of tuberculoma removal of the left lung, 
respectively.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right femur fracture and excised 
tuberculoma residuals are more disabling than reflected by 
the currently assigned disability evaluations and warrant 
higher ratings.  

The Board notes that while this case has been undergoing 
development, there has been a significant change in the law.  
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  The new law and 
regulations apply, essentially, to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000).  

In this regard, the Board points out that when the veteran 
was afforded a VA examination for compensation and pension 
purposes in April 2000, he indicated that that he received 
his primary care at the West Roxbury and Broxton 
[Massachusetts] VA clinics.  A review of the record reflects 
that these records have not been secured.  They should be 
associated with the claims folder.  As well, the record 
indicates that the appellant sought private treatment between 
1997 and 1999 primarily for lung symptoms.  Thus, any 
additional private treatment records generated since that 
time should also be requested and secured.  

In addition, the examination of the fracture residuals of the 
right femur failed to provide any reference as to knee 
motion, or limitation thereof, nor was there indication of 
muscle atrophy.  Old examinations had demonstrated some 
atrophy and limitation of knee function.  As to the 
respiratory examination that was conducted, there was some 
tenderness in the area of the residual scarring reported.  It 
is unclear whether this was at the scar site, or internal 
thereto.  As residual scarring might, if tender and painful 
on objective demonstration, provide a basis for assignment of 
a compensable rating, further study is indicated.

The RO has not yet considered the veteran's claim in the 
context of the new law, nor has the veteran had an 
opportunity to prosecute his claim in that context.  On 
remand, the RO should undertake any action deemed necessary 
to ensure that the requirements of the new law have been 
satisfied.  That action should include, among other things, 
making reasonable efforts to obtain copies of any records 
reflecting continuing treatment the veteran has received from 
VA, as well as from private facilities.  Consequently, in 
order to ensure the veteran due process of law, and to avoid 
the possibility of prejudice, the Board will remand the 
matter to the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and subsequent regulations, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), are fully satisfied.  
Development should include making 
reasonable efforts to obtain copies of 
any records reflecting treatment the 
veteran may have received at the West 
Roxbury and Broxton, Massachusetts VA 
facilities dating from 1999.  The RO 
should also write to the veteran and ask 
him to indicate whether he has received 
any private treatment for service-
connected disability since 1999 and from 
whom.  If release of information forms 
are needed the appellant or his 
representative, as appropriate, should 
provide such authorization.  In the 
alternative, the appellant or his 
representative is free to obtain the 
records and submit them to the RO.

2.  The appellant should be scheduled 
for appropriate VA examination(s) of the 
disorders at issue.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to the 
examination(s).  Examination of the 
right thigh fracture should include a 
discussion of limitation of motion, if 
any, of the right hip and the right 
knee.  Functional impairment due to pain 
should also be detailed, if any, as 
should atrophy of the muscles, if any.  
The respiratory examination should 
include findings as to any impairment 
caused but the post-surgical residuals, 
as distinguished from non-service 
connected pathology.  It should also be 
detailed whether residual scarring 
limits function or is tender and painful 
on objective demonstration.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued, and he and his 
representative should have opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, if 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


